 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KITTA THIPHANEP,                                  No. 18-cv-2526 MCE CKD P
12                       Petitioner,
13            v.                                        ORDER
14    MICHAEL MARTEL,
15                       Respondent.
16

17           On November 16, 2018, respondent filed a motion to dismiss. Petitioner has not opposed

18   the motion. Good cause appearing, IT IS HEREBY ORDERED that within thirty days of the date

19   of this order, petitioner shall file an opposition to the pending motion to dismiss or a statement of

20   non-opposition. Failure to comply with this order will result in dismissal of this action pursuant

21   to Federal Rule of Civil Procedure 41(b).

22   Dated: January 4, 2019
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26   1
     thip2526.146
27

28
